Citation Nr: 1107391	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-31 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for postoperative residuals of a medial meniscal tear of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 2007, and for an additional 5 months and 17 days.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which, inter alia, granted the Veteran's 
September 2007 claim for service connection for postoperative 
residuals of a medial meniscal tear of the right knee, and 
assigned a rating of 10 percent.

Additional documents were submitted after the issuance of the 
June 2009 supplemental statement of the case.  The submission of 
such evidence was accompanied by a waiver of RO consideration 
dated December 2010.  38 C.F.R. 
§ 20.1304(c) (2010).

In December 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge in Columbia, South Carolina 
(Travel Board hearing).  A copy of the hearing transcript has 
been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for entitlement to an initial disability 
rating in excess of 10 percent for postoperative residuals of a 
medial meniscal tear of the right knee.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

VA provided the Veteran with a Compensation and Pension (C&P) 
examination of his right knee in October 2007.  The Veteran 
reported that he tore his right knee meniscus in 2007, and 
underwent an arthroscopy in May 2007, followed by several weeks 
on crutches during his active service.  The Veteran was given a 
magnetic resonance imaging (MRI) test in September 2007, and the 
report associated therewith noted a microfracture of the medial 
femoral condyle, apparently healing, and a sign of a prior medial 
meniscal tear and trimming, as well as an additional probable 
posterior tear of the medial meniscus.  On examination, the 
Veteran's right knee joint appeared normal, without redness, 
swelling, or deformity except for the well-healed arthroscopic 
portals.  The Veteran had extension to 0 degrees and flexion to 
135 degrees without pain, with anterior crepitus palpable during 
the extension phase.  The examiner noted that the Veteran could 
walk at a slow pace without limits, and that his activities of 
daily living and occupation were not impaired.  The examiner 
diagnosed the Veteran as being post-right knee arthroscopy with 
recurrent tear; the examiner also noted that the Veteran was 
scheduled for a repeat arthroscopy the day after the October 2007 
VA examination.

In October 2007, the Veteran's private physician, W.J. Estes, 
M.D., noted that the Veteran had a right knee that was status-
post (S/P) a partial medial meniscectomy (PMM) of the right knee.  
He noted that the Veteran had extension of his right knee to 0 
degrees, and flexion to 125 degrees.  In December 2007, Dr. Estes 
again diagnosed the Veteran as being S/P PMM of the right knee, 
and found that he had extension to 0 degrees and flexion to 130 
degrees, with traces of medial joint line tenderness (MJLT).  He 
also noted the Veteran's complaint that his knee "gives out" 
occasionally.

Also in December 2007, Dr. Estes noted in a letter that the 
Veteran had undergone a right knee arthroscopy and microfracture 
of his medial femoral condyle with partial medial meniscectomy 
approximately 7 months ago, by a Naval Hospital orthopedic 
surgeon.  Thereafter, the Veteran reported more medial joint line 
pain, and an MRI revealed a possible meniscus tear.  A repeat 
arthroscopy revealed a small medial meniscus tear and a micro 
fracture site that had filled in with fibrocartilage.

VA provided the Veteran with a second C&P examination in January 
2009, after multiple attempts at rescheduling at the Veteran's 
request to accommodate his professional responsibilities.  The VA 
examiner, a physician, noted the Veteran's medical history, 
including his medial meniscal tear in May 2007, and his surgical 
treatment thereof.  The Veteran reported having pain in his right 
knee all day every day; he also reported that his right knee 
swells, locks, buckles, and pops, but does not grind or have 
flare-ups.  The examiner found that, on examination, the 
Veteran's  right knee had no instability, tenderness, crepitus, 
or warmth.  The Veteran's right knee had extension to 10 degrees 
with pain, and flexion to 125 degrees with pain.  The examiner 
further noted that there was no diminution with repetitive 
testing, and no presence of the aforementioned DeLuca criteria.  
In an addendum, the VA examiner noted that an x-ray of the 
Veteran's right knee showed that the knee was normal.  The x-ray 
report included findings that the Veteran had no fractures or 
dislocations, no effusion, no arthritic changes, and normal joint 
spaces.

Following the issuance of the June 2009 supplemental statement of 
the case (SSOC), in October 2010, VA received additional evidence 
from the Veteran's private physician, R.J. Schoderbek, Jr., M.D.; 
the Veteran waived RO consideration of this evidence.  38 C.F.R. 
§ 20.1304(c) (2010).  Dr. Schoderbek opined that the Veteran has 
"tears in his medial femoral condyle CCD [caput collum 
diaphyseal], medial meniscus and changes to the semilunar 
cartilage with DJD [degenerative disc disease].  As a result he 
has severe lateral instability and leg extension limited to 20 
degrees.  His semilunar cartilage is dislocated and locks 
regularly."  Significantly, Dr. Schoderbek did not note the 
presence of x-ray evidence to support his diagnosis of DJD.  
Findings of DJD must be supported by x-ray evidence.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).

Dr. Schoderbek also included a December 2010 letter in which he 
found that MRI evidence revealed blunting of the posterior horn 
of the medial meniscus consistent with prior repair and 
meniscectomy.  He also noted an osteochondral lesion at the area 
of the medial femoral condyle with edema within the condyle and a 
little loss of the outline of the articular surface.  Dr. 
Schoderbeck concluded that "as a result he has severe lateral 
instability and he is lacking full extension."  Despite his 
October 2010 diagnosis of dislocated semilunar cartilage that 
locks regularly, Dr. Schoderbek, in his December 2010 letter, 
noted only that the Veteran "reports that his knee locks 
regularly," but did not cite objective evidence thereof based on 
testing or clinical examination.

In light of the conflicting findings of the January 2009 VA 
examiner and Dr. Schoderbek, VA has determined that an additional 
examination is required in order to ascertain the degree of the 
Veteran's service-connected postoperative residuals of a medial 
meniscal tear of the right knee.  In the examination, the 
examiner should resolve the conflicting findings regarding 
whether the Veteran has DJD; whether he has lateral instability, 
and, if so, whether it is slight, moderate, or severe; whether he 
has dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint; and the degree of 
extension and flexion of the right knee.  The examiner should 
provide a rationale for every conclusion.

Resolution of the questions of whether the Veteran has DJD of his 
right knee, based on x-ray evidence, and whether he has lateral 
instability of the right knee, is particularly significant 
because a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. App. 259 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, to 
determine the extent and severity of his 
service-connected postoperative residuals of 
a medial meniscal tear of the right knee.  
All indicated tests and studies, including x-
rays, should be undertaken unless medically 
contraindicated.

a.  The examiner should review the claims 
file, and note this review in the report.

b.  In examining the Veteran, the examiner 
should report complete range of motion 
findings for the Veteran's right knee.  The 
examiner should be asked to indicate whether 
pain or weakness significantly limits 
functional ability during flare-ups or when 
the measured joints are used repeatedly over 
a period of time.  The examiner should also 
be asked to determine whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of additional range of 
motion loss due to any weakened movement, 
excess fatigability or incoordination.

c.  The examiner should resolve the 
conflicting findings regarding whether the 
Veteran has DJD; whether he has lateral 
instability, and, if so, whether it is 
slight, moderate, or severe; whether he has 
dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into 
the joint; and the degree of extension and 
flexion of the right knee.

The examiner should provide a rationale for 
all conclusions reached.

2.  After completion of the above, the AOJ 
should readjudicate the claim.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


